Title: To Benjamin Franklin from John Foxcroft, 2 March 1772
From: Foxcroft, John
To: Franklin, Benjamin


Dear Sir
Philada. March 2d. 1772
I am favour’d with yours of Decr. 3d by the Packet which Informs me of your having just return’d from a long Journey for your Healths sake and that you find it much Strengthened by it, on which Occasion give me leave sincerely to Congratulate you.
I am extremely obliged to you for your offer of paying the £25 advanced on the Ohio affair. I wrote fully to Mr. Todd requesting him to shew it to you. I must own I was rather fearfull on hearing the many things I did after I return’d to America concerning that grant, but Mr. Todds Letter dated the 4th. of Decr. which is very full and Satisfactory hath determined me to continue one of the proprietors and have accordingly wrote him by this opportunity to continue to advance for me on that account the same as for himself, but At the same time if any thing should happen to come to my knowledge which appears to me, to clash with our Interests I shall think myself in Duty bound to advise you and Mr. Todd off it in order to lay it before the rest of the associators.
I was promised two Barrells of the best Flour which could be Mannufactored in this Province to come in Osborne from three different Houses all of which have disappointed me. I therefore Have by the advise of T. Wharton bespoken two Barrells of Mr. Reed who has great Connections in the lower Countries who has promised to put it up in a perticular Manner, and therefore you may depend on it’s coming by the first Vessel which sails for London after osborne, I am sorry you have it not by him but indeed it was not my fault, as I depended on Mr. T. Smith Mr. Jonathan Smith and Ziekiel Lewis but they told me the People who had promised them had none which they could recommend to come to England.
Yesterday we had the Little Stranger christened by the Name of Sarah. Mrs. Bache and Miss Parker Dined with us Mrs. F. pleaded the coldness of the Day. I will assure you She is a Sweet little Girl, you’ll Excuse a father’s fondness, but if you will not give me sufficient Credit, I dare say you’ll allow your Grandson to be a good Judge and to have some taste, after Tea his Mamma after placeing him on the Carpet handed little Miss into his lap and desired him to Salute Her; which after doing he Exclaimed I do now love her Mamma.
I can’t help fanceying after reading the forgoing I hear you say what an amazing alteration there is in about 18 Months in an useless half pair of Sheers. Mrs. F. and Brother joins me in sincere Compliments to yourself and Mr. Bache and all Friends. I am my Dear Sir your most obliged Friend and Affectionate humble Servant
John Foxcroft
